

114 S63 IS: Safety for Our Schoolchildren Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 63IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require all public school employees and those employed in connection with a public school to
			 receive FBI background checks prior to being hired, and for other
 purposes.1.Short titleThis Act may be cited as the Safety for Our Schoolchildren Act of 2015.2.Background checks for public school
 employees(a)In generalTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:DBackground checks for public school
 employees4401.Definitions(a)Crime of violenceThe term crime of violence has the meaning given the term in section 924(c)(3) of title 18, United States Code.(b)Drunk drivingThe term drunk driving means driving while intoxicated or driving under the influence of alcohol.(c)FBI background checkThe term FBI background check means a criminal history background check as described in section 231 of the Crime Control Act of 1990 (42 U.S.C. 13041).(d)School employeeThe term school employee means—(1)an employee of a local educational agency or State educational agency who works in a public school or has a job duty that results in exposure to students, including administrators, teachers, substitute teachers, custodians, cafeteria workers, and school bus drivers; and(2)an employee of a company, or a subsidiary of a company, that has a contract with a local educational agency or State educational agency who works in a public school or has a job duty that results in exposure to students.(e)Serious moving violationThe term serious moving violation means a driving violation that is a felony, as determined by State law.(f)Sexual predatorThe term sexual predator means an individual 18 years of age or older who has been convicted of, or pled guilty to, a sexual offense against a minor.4402.Background checks for public school
 employees(a)In generalA local educational agency or State educational agency that receives Federal funds shall obtain an FBI background check on an individual prior to making an offer of employment as a school employee with such agency to such individual.(b)Prohibition against employment of felons or
 violent criminalsA local educational agency or State educational agency that receives Federal funds may not make an offer of employment to an individual for a position as a school employee with such agency if such individual has been convicted of a crime of violence or other felony.(c)Reporting sexual predatorsA local educational agency or State educational agency that receives information from an FBI background check that an individual who has applied for employment with such agency as a school employee is a sexual predator shall report to local law enforcement that such individual has so applied.(d)TransportationA local educational agency or State educational agency that receives Federal funds may not make an offer of employment to an individual for a position as a school bus driver if such individual has been convicted of, or pled guilty to, drunk driving or a serious moving violation.4403.Loss of Federal funds for failure to
 comply(a)State educational agencies(1)In generalIf a State educational agency fails to take an action required under this part or takes an action prohibited under this part for—(A)6 months or less, the Secretary shall withhold from such agency 50 percent of the amount of funds such agency has allocated for planning and administrative use under section 2113(d); and(B)longer than 6 months but not longer than 12 months, the Secretary shall withhold from such agency 100 percent of the amount of funds such agency has allocated for planning and administrative use under section 2113(d).(2)Loss of title II administrative
 fundsIf a State educational agency fails to take an action required under this part or takes an action prohibited under this part for longer than 12 months, the Secretary shall withhold from such agency the amount of funds such agency has allocated for planning and administrative use under title II.(3)Prohibition against reallocation(A)In generalA State educational agency that fails to take an action under this part or takes an action prohibited under this part as described in paragraph (1) or (2) may not reallocate Federal funds provided for teacher development under title II for planning and administrative use by the agency.(B)PenaltyThe Secretary shall withhold all Federal funds under title II to a State educational agency if such agency reallocates funds as prohibited under subparagraph (A) until such agency restores the funds for teacher development.(b)Local educational agenciesIf a local educational agency fails to take an action required under this part or takes an action prohibited under this part, the local educational agency shall not be eligible to receive a subgrant or any additional funds under section 2121..(b)Conforming amendmentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4304 the following:Part D—Background checks for public school employeesSec. 4401. Definitions.Sec. 4402. Background checks for public school
				employees.Sec. 4403. Loss of Federal funds for failure to
				comply..